Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2008                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  137177 & (3)(4)                                                                                      Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  JAMES K. CHAMPION,                                                                                   Stephen J. Markman,
            Plaintiff,                                                                                                Justices


  v                                                                 SC: 137177
                                                                    ADB: 08-84-GA
  ATTORNEY DISCIPLINE BOARD,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief. The motion for stay of
  proceedings is DENIED as moot.

         CAVANAGH, J., would grant leave to appeal.

        KELLY, J., would grant leave to appeal to consider adopting an appearance of
  impropriety standard.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2008                  _________________________________________
         p0916                                                                 Clerk